—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the Freeport Union Free School District, dated December 9, 1997, terminating the petitioner’s employment, the petitioner appeals from a judgment of the Supreme Court, Nassau County (Winslow, J.), dated December 16, 1998, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
The petitioner contends that the termination of his employment without a hearing violated Civil Service Law § 75 (1) (a) because, before his employment was terminated, he had been promoted to the position of custodian, a “position by permanent appointment in the competitive class of the classified civil service” (Civil Service Law § 75 [1] [a]). However, the unrebutted evidence in the record reveals that the petitioner was never duly promoted to this position (see, Matter of Burke v Sugarman, 35 NY2d 39; Matter of Corwin v Farrell, 303 NY 61; Palmer v Board of Educ., 276 NY 222; Matter of Vacca v Town of Southeast, 206 AD2d 433). Accordingly, the Supreme Court properly denied the petition and dismissed the proceeding.
*586The petitioner’s remaining contentions are either not properly before this Court or without merit. Ritter, J. P., Friedmann, Feuerstein and Smith, JJ., concur.